Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  “the paddle is provided at both sides of the object to be plated” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The axes are not provided in Figs. 4-6 or 8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification recites “an object to be plated”. A suggested revision is “a substrate”.
Paragraphs 73, 75, and 106 (of the printed publication) have been noted to include the phrase “or the like”. 
Replacement paragraphs in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The replacement paragraphs filed must be accompanied by a statement that it contains no new matter.
Claim Objections
Claims 1 and 11 are objected to based on the phrase “regular intervals”. Examiner is considering the phrase to be understandable based on the specification and Fig. 4 to mean “with an equal amount of space between a square bar to an immediately adjacent square bar”.  Claim 1 is suggested for amendment as follows: “tank and said plurality of square bars provided at regular intervals along the object to be plated, said plurality of square bars are integrally formed in the paddle 
Claims 1-9 and 11 recites “an object to be plated”. A suggested revision is : a) “an object to be plated” as the first occurrence and “the object” for subsequent occurrences; or b) “a substrate” for the first occurrence in the respective independent claim(s). 
Claim 4 is objected to because of the following informalities:  “regular intervals are formed in a distance of 10 to 30 mm”. A suggested revision is as follows: “having a distance apart of 10 to 30 mm”. A similar revision is suggested for claims 4-7 which also recite ranges.
 Appropriate correction is required.
Claim 4 is objected for indefiniteness. It does not describe how the range of dimensions “10 to 30 mm” applies to the intervals i.e. length, width, diameter, height, radius, etc and in what direction. Clarification is requested. Based on paragraph 62, and Figs. 1-4, Examiner is considering this to be with each bar spaced apart an interval of  10 to 30 mm in the x direction. Clarification is requested.
Claim 8 recites “powering means”. A suggested revision is means for powering.
Claim 9 recites: “paddle is arranged at both sides of the object to be plated”. A suggested revision is follows: paddle extends past ends 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Examiner is interpreting “liquid draining member” in claims 1-9 and 11 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Support for this limitation is found in paragraphs 8, 39, 42,45, 48, 70-71, and 89-95 and shown with reference numeral 58 in Figs. 2, 3-8,11, and 13.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090139871 A1 to Saito et al (hereinafter Saito).
Regarding claim 1, Saito teaches a surface treatment device comprising at least one paddle (32) in a plate shape, in a surface treatment tank (10), for stirring a surface treatment solution near an object (W) to be plated by reciprocally moving the paddle with respect to the object to be plated, wherein the paddle is configured by integrally forming a plurality of square bars (32b) provided in a depth direction of the surface treatment solution along the object to be plated at regular intervals along the object to be plated, and a liquid draining member (32a at lower end and on far right side and far left side) for draining a liquid is arranged in at least one side of an end (right and left) of the paddle (32). (See Saito, Figs. 2-6 and paragraphs 17, 30, 105, and 108)
Regarding claim 2, Saito teaches a shape of the liquid draining member (32a at lower end and on far right side and far left side) is a tapered shape or a circular shape in a cross section in a thickness direction of the liquid draining member (32a).  (See Saito, 
Regarding claim 3, Saito teaches wherein a square bar (32b) of the plurality of square bars (32b) is provided with a curved surface (32a at upper and lower end and on far right side and far left side)  with respect to the object to be plated in a cross section in a thickness direction of the square bar (32b), and the curved surface is provided alternately facing left and facing right with respect to the object to be plated.  (See Saito, Fig. 2 and paragraphs 17, 30, 105, and 108)
Regarding claim 5, Saito teaches the square bar is in square or rectangle shape with a side of 5 to 10 mm.  (See Saito, Fig. 2 and paragraph 16).
Regarding claim 7, Saito teaches the distance between the paddle and substrate is 10 to 30 mm.  (See Saito, Fig. 2 and paragraph 19).					Regarding claim 9, Saito teaches the paddle is provided at both sides of the object (W) to be plated.  (See Saito, Figs. 1-2 and paragraph 106).			Regarding claim 11, Saito teaches a paddle (32) in a plate shape, in a surface treatment tank (10), for stirring a surface treatment solution near an object (W) to be plated by reciprocally moving the paddle with respect to the object to be plated, wherein the paddle is configured by integrally forming a plurality of square bars (32b) provided in one direction at regular intervals along the object to be plated, and a liquid draining member (32a at lower end and on far right side and far left side) for draining a liquid is arranged in at least one side of an end (right and left) of the paddle (32). (See Saito, Figs. 2-6 and paragraphs 17, 30, 105, and 108)
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) in view of US Pat. Pub. No. 20100212694 A1 to Arthur Keigler (hereinafter Keigler).
Regarding claim 4, Saito does not teach the intervals formed to be 10 to 30 mm apart from each other. 
Keigler is directed to an electroplating apparatus.
Keigler teaches the center points of the series of spaced openings can be positioned in a substantially equidistant periodic array with the centers spaced about 10-30 mm apart. (See Keigler, paragraph 101.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the intervals formed to be 10 to 30 mm apart, because Keigler teaches this allows the fluid to be agitated. (See Keigler, paragraph 101.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) as applied to claim 5 and further in view of US Pat. Pub. No. 20120152749 A1 to Yasuda et al (hereinafter Yasuda).
Regarding claim 6, Saito does not explicitly teach the curved surface is 3 to 10 mm in radius. 

Yasuda teaches the width of the slits is determined to enable the plating solution to efficiently pass through the slits. (See Yasuda, paragraph 62.)  Examiner is considering the slit to be equivalent to the curved surface and a radius to be equivalent to a width.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the curved surface is 3 to 10 mm in radius, through routine experimentation, with a reasonable expectation of success, to the select the proper size for the curved surface, as a result-effective variable, in order to provide the most efficient size for the solution to pass through while providing the necessary rigidity. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Yasuda, paragraph 62.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) as applied to claim 5 and further in view of US Pat. Pub. No. 20090218231 A1 to Yajima et al (hereinafter Yajima).
Regarding claim 6, Saito does not explicitly teach the curved surface is 3 to 10 mm in radius. 
Yajima is directed to an electroplating apparatus.
Yajima teaches the width of the slits is between 1 and 15 mm. (See Yajima, paragraph 22.)  Examiner is considering the slit to be equivalent to the curved surface and a radius to be equivalent to a width.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the curved surface is 3 to 10 mm in radius, through routine 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito).
Regarding claim 8, Saito teaches a power means (44) for reciprocally moving the paddle with a stroke of 50 to 200 mm. (See Saito, paragraph 112). 
Regarding claim 8, Saito does not explicitly teaches a power means for reciprocally moving the paddle with a moving speed of 35 to 600 mm/s. (See Saito, paragraph 31). 
Saito teaches in another embodiment that moving the paddle with a moving speed of 35 to 600 mm/sec. (See Saito, paragraph 143, line 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have moving the paddle with a moving speed of 35 to 600 mm/sec, through routine experimentation, with a reasonable expectation of success, to the select the proper speed for moving the paddle, as a result-effective variable, in order to provide the optimal in-plane uniformity. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL KURPLE/Primary Examiner
Art Unit 1717